Exhibit 10.14

 

LOGO [g47843ex10_15.jpg]

 

STOCK UNIT AGREEMENT

 

AGREEMENT, dated as of <DATE>, by and between Allegheny Energy, Inc., a Maryland
corporation (“the Company”), and <NAME> (the “Employee”).

 

WHEREAS, the Company has issued an Offer Letter to the Employee, dated as of
<DATE> (the “Offer Letter”), and the Employee has acknowledged his acceptance
thereof;

 

WHEREAS, the Company has granted the Employee <###> stock units in accordance
with the Offer Letter (the “Stock Units”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the Employee and the Company agree as
follows:

 

1. The Stock Unit Account. The Company shall credit to a bookkeeping account
(the “Account”) maintained by the Company for the Employee’s benefit the <###>
Stock Units, each of which shall be deemed to be the equivalent of one common
share of the Company (the “Stock”). One-fifth of the Stock Units will vest on
each of the first, second, third, fourth and fifth anniversary of the Start Date
(as such term is defined in the Offer Letter ); provided that the Employee is
still employed by any of Allegheny Energy Service Corporation (“AESC”), the
Company, the affiliates and subsidiaries of AESC and the Company, and any
successors or assigns of any of the foregoing (the “AE Companies”) on the
applicable vesting date. Notwithstanding the preceding sentence, the Employee
shall be fully vested in all of the Stock Units upon the occurrence of a Change
in Control (as such term is defined in the Change in Control Agreement annexed
to the Offer Letter) or upon the termination of his employment as a result of
his death or disability.

 

The Company agrees that whenever any cash dividends are declared on the Stock,
on the date such dividend is paid, the Company will credit to the Account of the
Employee a number of additional Stock Units (the “Additional Stock Units”) equal
to the result of dividing (i) the product of the total number of Stock Units and
Additional Stock Units credited to the Employee’s Account on the record date for
such dividend and the per share amount of such dividend by (ii) the per share
closing price of the Stock on the date on which the relevant dividend is paid by
the Company to the holders of Stock as quoted in the NYSE Composite Transaction
Listing in The Wall Street Journal. Additional Stock Units shall be or become
vested and payable to the same extent as the Stock Units which resulted in the
crediting of such Additional Stock Units. If, at any time, there occurs an event
resulting in an adjustment pursuant to Section 9.08 of the Company’s 1998
Long-Term Incentive Plan, a corresponding adjustment shall be made to the number
of Stock Units and Additional Stock Units then credited to the Account.

 

2. Payment of the Account. Except as otherwise provided in this Agreement, on
each date that any Stock Unit shall vest hereunder (each, a “Payment Date”), the
Company shall make a payment to the Employee in Stock as provided in Section 3
hereof with respect to the number of vested Stock Units and vested Additional
Stock Units then credited to his Account.

 

3. Form of Payment. Payments pursuant to Section 2 shall be made in registered
Stock equal to the number of vested Stock Units and vested Additional Stock
Units in the Employee’s Account on the Payment Date. Such payment shall be made
as soon as practicable after the Payment Date, but in no case more than ten (10)
business days after the Payment Date. The Employee may elect to defer any
Payment Date to any later date specified in an election notice delivered by the
Employee to the Company as specified in Section 4 hereof.



--------------------------------------------------------------------------------

LOGO [g47843ex10_15.jpg]

 

4. Deferral Election. The Employee may elect to defer any Payment Date to a
later date or dates specified by the Employee by delivering to the Company a
Deferral Election Notice in the form of Exhibit A hereto. In order to be
effective, such Deferral Election Notice must be received by the Company at
least one year in advance of the scheduled Payment Date to which such Deferral
Election Notice relates; provided, however, that a Deferral Election Notice
received by the Company within thirty (30) days of the date hereof shall be
effective for purposes of deferring the first scheduled Payment Date hereunder.
If the Employee elects to defer any Payment Date in accordance with this Section
4, all payments in Stock scheduled to be made on such Payment Date with respect
to any Stock Units or Additional Stock Units shall instead be made in accordance
with the Deferral Election Notice. Notwithstanding any other provisions of this
Agreement to the contrary, the Employee’s election to defer any Payment Date
shall not affect the vesting date of any of the Stock Units as set forth in
Section 1 hereof.

 

Each Deferral Election Notice shall specify the Payment Date that the Employee
wishes to defer, the percentage of the Employee’s Stock Units and Additional
Stock Units vesting on such Payment Date that the Employee wishes to defer, and
the date or dates to which the Employee wishes to defer payment with respect to
such Stock Units and Additional Stock Units. A Deferral Notice shall be
irrevocable and, once made, it may not be amended or revoked. Upon the
termination of the Employee’s employment with the AE Companies for any reason,
the Payment Date with respect to all vested deferred amounts shall be
accelerated to the date of such termination of employment. Notwithstanding the
preceding sentence, the Employee may specify in his Deferral Election Notice
that, in the event of the termination of his employment for any reason, the
Payment Date shall instead be accelerated to January 2 of the year following the
year of such termination of employment. Notwithstanding any Deferral Election
Notice, all Stock Units and Additional Stock Units shall become immediately
payable upon the occurrence of a Change in Control.

 

Dividends shall continue to be credited to the Employee’s Account as Additional
Stock Units, as specified in the second paragraph of Section 1 with respect to
any Stock Units and Additional Stock Units that are the subject of a Deferral
Election Notice under this Section 4, until the deferred Payment Date with
respect to such Stock Units and Additional Stock Units.

 

5. Beneficiary. In the event of the Employee’s death prior to the payment with
respect to all of the Stock Units and Additional Stock Units credited to his
Account, the remaining payments shall be made to the last beneficiary designated
in writing which is received by the Company prior to the Employee’s death or, if
no designated beneficiary survives the Employee, such payments shall be made in
a lump sum to the Employee’s estate.

 

6. Source of Payments. The Employee’s right to receive payment under this
Agreement shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company. The Employee has only the status of a
general unsecured creditor hereunder, and this Agreement constitutes only a
promise by the Company to pay the value of the Account on any required payment
date. The Company may withhold from any amounts payable under this Agreement
such Federal, state and local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

 

7. Nontransferability. This Agreement shall not be assignable or transferable by
the Employee (otherwise than by will or the laws of descent and distribution) or
by the Company (other than to successors of the Company), and no amounts
deferred under this Agreement, or any rights therein, shall be subject in any
manner to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, levy, lien, attachment, garnishment, debt or other charge or
disposition of any kind.

 

2



--------------------------------------------------------------------------------

LOGO [g47843ex10_15.jpg]

 

8. No Right to Employment. Nothing in this Agreement shall confer upon the
Employee the right to remain in employment with the Company.

 

9. Entire Agreement. This Agreement and the Offer Letter contain all the
understandings between the parties hereto pertaining to the matters referred to
herein, and supersede all undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto.

 

10. Amendment or Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment or modification is agreed to
in writing, signed by the Employee and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.

 

11. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

 

If to the Employee:

 

The last known address

on file with the records of the Company

 

If to the Company:

 

Allegheny Energy, Inc.

800 Cabin Hill Drive

Greensburg, PA 15601

Attn: General Counsel

 

Any notice delivered personally or by courier under this Section 11 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

 

12. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those to which it is so determined to be invalid
and unenforceable, shall not be affected thereby, and each provision hereof
shall be validated and shall be enforced to the fullest extent permitted by law.

 

3



--------------------------------------------------------------------------------

LOGO [g47843ex10_15.jpg]

 

13. Successors. This Agreement shall inure to the benefit of and be binding upon
each successor of the Company, and upon the Employee’s beneficiaries, legal
representatives or estate, as the case may be.

 

14. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

15. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Pennsylvania, without regard to its
conflict of law principles.

 

16. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended for convenience of reference only, and they form no part
of this Agreement and shall not affect its interpretation.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

4



--------------------------------------------------------------------------------

LOGO [g47843ex10_15.jpg]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ALLEGHENY ENERGY, INC.

By:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

<NAME>

 

5